Title: To James Madison from G. F. H. Crockett, 24 September 1823
From: Crockett, G. F. H.
To: Madison, James


        
          Sir.
          Herndonsville Scott Cy. Ky. September 24th. 1823.
        
        I send you, herewith, a copy of my address to the Legislature of this state.
        As I hope the subject will be taken up at the ensuing session, and as I wish to be in possession of all the information possible on the subject, between this & that time, I should feel myself under particular obligations, & much oblige to you for any hints or ideas in relation to it.
        I might, as an apology for troubling you, urge the universal interest which the subject claims; but I hope this is unnecessary. I am Sir, respectfully yours, &c.
        
          G. F. H. Crockett
        
        
          P.S. I was a lieutenant in the 32d Regt. U.S. Ify. during the late war, & at one of you[r] levee’s was introduced to yourself & lady by Col. Preston, but I dont expect you remember me among so many.
        
      